Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/897,867 filed on December 29, 2021.

Reasons for Indicating Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device assembly, comprising:
the conductive underfill dam has both a height above the upper surface and a lateral spacing from the semiconductor die configured to intersect the first sloped surface of the fillet with an elevated portion of the conductive underfill dam; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 10 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a method of making a semiconductor device assembly, comprising:


Claim 19 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device assembly, comprising:
….
the conductive underfill dam has both a height above the upper surface and a lateral spacing from the semiconductor die configured to intersect the first sloped surface of the fillet with an elevated portion of the conductive underfill dam; in combination with the rest of claim limitations as claimed and defined by the applicant.

5.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device assembly/method for making semiconductor device assembly in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 10 and 19 are allowable. Since the independent claims 1, 10 and 19 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-9 of the 
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 10 and 19 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 10 and 19 are deemed patentable over the prior art.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819